DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species 3 in the reply filed on 5/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al (US 7,389,977) in view of Linkner, Jr (US 5,464,187) and further in view of Kitagawa (JP 60-220234).
As per claim 1, Fernandez et al discloses a unit (Abstract) comprising: 
a bracket (36, 20) that is attached to a vehicle body (14); and 
a support section (28, 18, 24, 50, 22) that is assembled to the bracket to support the hydraulic unit, 
wherein the support section includes: 
a fixture member (28, 18, 24) that is fixed to a housing (12) of the hydraulic unit; and 
a vibration absorbing member (22, 50) that is interposed between the housing and the bracket and has a through-hole (32) through which the fixture member passes, and 
the vibration absorbing member includes: 
a first vibration absorbing member (50) that has specified rebound resilience (Col. 2, lines 60-63); and 
a second vibration absorbing member (22) that has a rebound resilience (Col. 2, lines 25-27), and, in a state of being accommodated in a recessed section of the bracket, the vibration absorbing member is held between the housing and the bracket (50, 36, 20),
wherein the bracket has a sleeve section (20a) that is provided with an opening (20) and is fitted to the through-hole of the vibration absorbing member (32), the opening being provided along a penetrating direction of the fixture member (20, Fig. 1), and wherein the fixture member passes through the opening (28, Fig. 2).  Fernandez et al does not disclose a hydraulic unit or the relative resiliency of the different vibration absorbing members.
Linkner, Jr discloses a mounting bracket comprising a brake hydraulic pressure controller (17) comprising: a hydraulic unit (17) that executes brake control by controlling a hydraulic pressure (Col. 1, lines 27-30) of a brake fluid (Col. 1, lines 55-64) to be supplied to a braking section (Col. 1, lines 27-30).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Fernandez et al by using it to support a hydraulic unit as taught by Linkner, Jr in order to insulate the hydraulic unit from vibration.  Fernandez et al and Linkner, Jr do not disclose the relative resiliency of the different vibration absorbing members.
Kitagawa discloses a vibration proof supporting body comprising a first vibration absorbing member (4) that has specified rebound resilience (Abstract); and a second vibration absorbing member (5) that has higher rebound resilience than the specified rebound resilience (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical isolator of Fernandez et al by forming it as a composite with elastomers of different hardnesses as taught by Kitagawa in order to improve damping (Kitagawa: Abstract).
As per claim 2, Fernandez et al, Linkner, Jr and Kitagawa disclose the brake hydraulic pressure controller according to claim 1.  Kitagawa further discloses wherein the second vibration absorbing member has a contact section (5) that contacts the housing (2) in a state where the support section is assembled to the bracket.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolator of Fernandez et al by placing the stiffer rubber segment in contact with the upper retainer in order to provide favorable damping properties, as it would have only required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
As per claim 4, Fernandez et al, Linkner, Jr and Kitagawa disclose the brake hydraulic pressure controller according to claim 1.  Fernandez et al further discloses wherein the fixture member has: 
a fixed section (28) that is fixed to the housing; and 
a coupled section (18, 24) that is coupled to the fixed section in an axial direction so as to press the bracket to the housing side.
7.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al (US 7,389,977) in view of Linkner, Jr (US 5,464,187), Kitagawa (JP 60-220234) and Schlitzkus et al (US 2003/0155809).
As per claim 5, Fernandez et al, Linkner, Jr and Kitagawa disclose the brake hydraulic pressure controller according to claim 4.  Fernandez et al further discloses wherein a tip of the fixed section is fitted (28) into a support hole (32) provided in the housing, but does not disclose press-fitting.
Schlitzkus et al discloses an elastic mounting device wherein a tip of the fixed section is press-fitted (28; [0016]) into a support hole (29) provided in the housing.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt of Fernandez et al by press-fitting it into the housing as taught by Schlitzkus et al in order to provide a more secure fit.
8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al (US 7,389,977) in view of Linkner, Jr (US 5,464,187), Kitagawa (JP 60-220234) and Grether et al (US 8,444,359).
As per claim 6, Fernandez et al, Linkner, Jr and Kitagawa disclose the brake hydraulic pressure controller according to claim 4.  Although Fernandez et al discloses wherein the fixed section and the coupled section are coupled to each other (28, 24, 18), they do not specifically mention press-fitting or threading.  
Grether et al discloses a bolt wherein the fixed section and the coupled section are coupled to each other by press-fitting or threading (704, Fig. 7A; 12, 30, 32).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt assembly of Fernandez et al by compressing the bottom retainer between the bolt and inner sleeve as taught by Grether et al in order to provide a secure fit.
9.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al (US 7,389,977) in view of Linkner, Jr (US 5,464,187).
As per claim 8, Fernandez et al discloses a method for attaching a unit (Abstract) to a vehicle body (14), the hydraulic unit executing brake control by controlling a hydraulic pressure of a brake fluid to be supplied to a braking section, the method comprising: 
a step of accommodating a vibration absorbing member (22, 50) in a recessed section of a bracket (36, 20) that is fixed to the vehicle body and holding the vibration absorbing member by the bracket; 
a step of fixing the bracket, to which the vibration absorbing member is attached, to a housing (12) of the hydraulic unit; and 
a step of fixing the bracket to a vehicle-body side bracket (14) provided in the vehicle body,
wherein the bracket has a sleeve section (20a) that is provided with an opening (20) and is fitted to a through-hole (32) of the vibration absorbing member, the opening being provided along a penetrating direction of a fixture member (20, Fig. 1), and wherein the fixture member passes through the opening (28, Fig. 2).
Linkner, Jr discloses a mounting bracket comprising a method for attaching a hydraulic unit (17).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Fernandez et al by using it to support a hydraulic unit as taught by Linkner, Jr in order to insulate the hydraulic unit from vibration.  
10.	Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honobe et al (US 6,099,190) in view of Kitagawa (JP 60-220234).
As per claim 1, Honobe et al discloses a brake hydraulic pressure controller (11) comprising: 
a hydraulic unit (11) that executes brake control by controlling a hydraulic pressure (Col. 1, lines 18-29; Col. 3, lines 39-44) of a brake fluid (Col. 1, lines 18-29; Col. 3, lines 39-44) to be supplied to a braking section (Col. 1, lines 18-29; Col. 3, lines 39-44); 
a bracket (14, 19) that is attached to a vehicle body (Col. 5, lines 3-4); and 
a support section (22, 11, 13) that is assembled to the bracket to support the hydraulic unit, 
wherein the support section includes: 
a fixture member (22) that is fixed to a housing (11) of the hydraulic unit; and 
a vibration absorbing member (13) that is interposed between the housing and the bracket and has a through-hole (13) through which the fixture member passes, and 
the vibration absorbing member includes: 
a first vibration absorbing member (13) that has specified rebound resilience (13); and 
in a state of being accommodated in a recessed section of the bracket, the vibration absorbing member is held between the housing and the bracket (13, 14),
wherein the bracket has a sleeve section (15) that is provided with an opening (17) and is fitted to the through-hole of the vibration absorbing member (13), the opening being provided along a penetrating direction of the fixture member (17), and wherein the fixture member passes through the opening (22, Fig. 1B).
Honobe et al does not disclose a second vibration absorbing member that has higher rebound resilience than the specified rebound resilience.
Kitagawa discloses a vibration proof supporting body comprising a first vibration absorbing member (4) that has specified rebound resilience (Abstract); and a second vibration absorbing member (5) that has higher rebound resilience than the specified rebound resilience (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Honobe et al by forming it as a composite with elastomers of different hardnesses as taught by Kitagawa in order to improve damping (Kitagawa: Abstract).
As per claim 2, Honobe et al and Kitagawa disclose the brake hydraulic pressure controller according to claim 1.  Kitagawa further discloses wherein the second vibration absorbing member has a contact section (5) that contacts the housing in a state where the support section is assembled to the bracket (1, 2).
As per claim 4, Honobe et al and Kitagawa disclose the brake hydraulic pressure controller according to claim 1.  Honobe et al further discloses wherein the fixture member has: 
a fixed section (Bolt 22 Shaft) that is fixed to the housing; and 
a coupled section (Bolt 22 head) that is coupled to the fixed section in an axial direction so as to press the bracket to the housing side.
11.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honobe et al (US 6,099,190) in view of Kitagawa (JP 60-220234) and further in view of Grether et al (US 8,444,359).
As per claim 6, Honobe et al and Kitagawa disclose the brake hydraulic pressure controller according to claim 4, but do not disclose wherein the fixed section and the coupled section are coupled to each other by press-fitting or threading.
Grether et al discloses a bolt wherein the fixed section and the coupled section are coupled to each other by press-fitting or threading (704, Fig. 7A; 12, 30, 32).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt of Honobe et al by using a press-fitted, multipart bolt as taught by Grether et al in order to provide a secure fit.
12.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honobe et al (US 6,099,190) in view of Linkner, Jr (US 5,464,187).
As per claim 8, Honobe et al discloses a method for attaching a hydraulic unit (11) to a vehicle body (Col. 5, lines 3-4), the hydraulic unit executing brake control by controlling a hydraulic pressure of a brake fluid to be supplied to a braking section, the method comprising: 
a step of accommodating a vibration absorbing member (13) in a recessed section of a bracket (14, 19) that is fixed to the vehicle body and holding the vibration absorbing member by the bracket; 
a step of fixing the bracket, to which the vibration absorbing member is attached, to a housing (11) of the hydraulic unit; and 
wherein the bracket has a sleeve section (15) that is provided with an opening (17) and is fitted to a through-hole (13) of the vibration absorbing member, the opening being provided along a penetrating direction of a fixture member (17), and wherein the fixture member passes through the opening (22, Fig. 1B).  Honobe et al does not disclose a vehicle-body side bracket.
Linkner, Jr discloses a mounting bracket comprising a step of fixing the bracket to a vehicle-body side bracket (14A; Col. 4, lines 38-41) provided in the vehicle body.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Honobe et al by affixing it to a vehicle side bracket as taught by Linkner, Jr in order to better secure the damping arrangement.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dampers
Muto et al (US 2009/0242725).
Schlitzkus et al (US 2008/0217824).
Beauvy et al (WO 2004/097245)
Nokubo (US 5,622,483).
Murakami (US 4,416,446).
Multipart screw
Chapkovich (US 5,569,008).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657